              Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 1 of 24


                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS



IN RE LANTUS DIRECT PURCHASER                       Civil Action No. 16-12652-JGD
ANTITRUST LITIGATION




 [JOINT STIPULATED AND PROPOSED] PROTECTIVE/CONFIDENTIALITY ORDER1


1.     PURPOSES AND LIMITATIONS

       Disclosure and discovery activity in this Action are likely to involve production of confidential,

proprietary, or private information for which special protection from public disclosure and from use for

any purpose other than prosecuting this Action may be warranted. Accordingly, the parties hereby

stipulate to and petition the court to enter the following protective/confidentiality order

(“Confidentiality Order”). The parties acknowledge that this Confidentiality Order does not confer

blanket protections on all disclosures or responses to discovery and that the protection it affords from

public disclosure and use extends only to the limited information or items that are entitled to

confidential treatment under the applicable legal principles. The parties further acknowledge, as set

forth in Section 11.3, below, that this Confidentiality Order does not entitle them to file confidential

information under seal; Local Rule 7.2 sets forth the procedures that must be followed and the

standards that will be applied when a party seeks permission from the court to file material under seal.

2.     DEFINITIONS

2.1    Action: The word “Action” is defined as the above entitled action.




       1
           Where the parties disagree, their respective positions have been set out sequentially.
          Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 2 of 24


2.2   Challenging Party: A Party or Non-Party that challenges the designation of information or

      items under this Order.

2.3   “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,

      stored or maintained) or tangible things: (a) that contain “trade secret or other confidential

      research, development, or commercial information” (F.R.C.P. 26(c)), or (b) that contain private

      or confidential personal information of parties or third parties.

2.4   Counsel (without qualifier): Outside Counsel of Record and In-House Counsel (as well as

      their support staff).

2.5   Designating Party: A Party or Non-Party that designates information or items that it produces

      in disclosures or in responses to discovery as “CONFIDENTIAL or “HIGHLY

      CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

2.6   Disclosure or Discovery Material: All items or information, regardless of the medium or

      manner in which it is generated, stored, or maintained (including, among other things,

      testimony, transcripts, and tangible things), that are produced or generated in disclosures or

      responses to discovery in the Action.

2.7   Expert: A person with specialized knowledge or experience in a matter pertinent to the Action

      who has been retained by a Party or its Counsel to serve as an expert witness or as a non-

      testifying consultant in the Action, including any such person’s support staff.

2.8   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:

      Extremely sensitive “Confidential Information or Items,” documents containing information

      about (a) strategies for negotiating rebates and other price concessions; (b) product pricing and

      marketing; (c) Protected Personal Data (defined below in Paragraph 2.16); and (d) such other

      categories of documents that the parties shall agree in writing, disclosure of which to another




                                                   2
           Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 3 of 24


       Party or Non-Party is highly likely to cause significant harm to an individual or to the business

       or competitive position of the Designating Party.

2.9    In-House Counsel: Attorneys or individuals responsible for management of the Action, who

       are employees of a party to the Action. In-House Counsel does not include Outside Counsel of

       Record or any other outside counsel.

2.10   Non-Party: Any natural person, partnership, corporation, association, or other legal entity not

       named as a Party to the Action.

2.11   Outside Counsel of Record: Attorneys who are not employees of a party to the Action but are

       retained to represent or advise a party to the Action and have appeared in the Action on behalf

       of that party or are affiliated with a law firm, which has appeared on behalf of that party.

2.12   Party: Any party to the Action, including all of its officers, directors, employees, consultants,

       retained experts, and Outside Counsel of Record (and their support staffs).

2.13   Producing Party: A Party or Non-Party that produces Disclosure or Discovery Material in the

       Action.

2.14   Professional Vendors: Persons or entities that provide litigation support services (e.g.,

       photocopying; videotaping; translating; preparing exhibits or demonstrations; organizing,

       storing, or retrieving data in any form or medium; jury research) and their employees and

       subcontractors.

2.15   Protected Material: any Disclosure or Discovery Material that is designated as

       “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

2.16   Protected Personal Data: Any Disclosure or Discovery Material that a party believes in good

       faith requires additional protections, beyond those provided to information designated as

       “CONFIDENTIAL” pursuant to this Order, under applicable federal, state or foreign data

       protection laws or other privacy obligations. Examples of such data protection laws include but


                                                    3
            Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 4 of 24


       are not limited to the Gramm-Leach-Bliley Act, 15 U.S.C. §6801; the Health Insurance

       Portability and Accountability Act and the regulations thereunder, 45 CFR Part 160 and

       Subparts A and E of Part 164 (HIPPA); the European Union’s General Data Protection

       Regulation, Regulation (EU) 2016/679 (GDPR); and the French Data Protection Act. Protected

       Personal Data includes Protected Health Information, as defined in 2.17. However, information

       designated as Protected Personal Data based on a foreign privacy requirement may be so

       designated only where the information in question is subject to that foreign privacy

       requirement.

2.17   Protected Health Information: “Protected Health Information” (“PHI”) has the same scope

       and definition as set forth in 45 C.F.R. § 160.103 and § 164.501.

2.18   Receiving Party: A Party that receives Disclosure or Discovery Material from a Producing

       Party.

3.     SCOPE

       The protections conferred by this Stipulation and Order cover not only Protected Material (as

defined above), but also (1) any information copied or extracted from Protected Material; (2) all

copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

However, the protections conferred by this Stipulation and Order do not cover (a) any information that

is in the public domain at the time of disclosure to a Receiving Party or becomes part of the public

domain after its disclosure to a Receiving Party as a result of publication not involving a violation of

this Order or any other obligation of confidentiality, including becoming part of the public record

through trial or otherwise and (b) information known to the Receiving Party prior to the disclosure or

obtained by the Receiving Party after the disclosure from a source who obtained the information

lawfully and under no obligation of confidentiality to the Designating Party. The entry of this Order


                                                    4
            Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 5 of 24


does not prevent any Party from seeking a further order pursuant to Federal Rule of Civil Procedure

26(c) or any applicable state procedural rule or provision governing the terms on which disclosure may

be made. Any use of Protected Material at trial shall be governed by a separate agreement or order.

4.     DURATION

       Even after final disposition of the Action, the confidentiality obligations imposed by this Order

shall remain in effect until a Designating Party agrees otherwise in writing or a court order otherwise

directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and defenses in

the Action, with or without prejudice; and (2) final judgment in the Action after the completion and

exhaustion of all appeals, re-hearings, remands, trials, or reviews of the Action, including the time

limits for filing any amended complaint after a dismissal without prejudice, as well as any motions or

applications for extension of time pursuant to applicable law.

       Furthermore, any Protected Material that was exchanged by the Parties before execution of this

Confidentiality Order are also covered by the provisions of this Confidentiality Order.

5.     DESIGNATING PROTECTED MATERIAL

5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-

Party that designates information or items for protection under this Order must take care to limit any

such designation to specific material that qualifies under the appropriate standards. To the extent it is

practical to do so, the Designating Party must designate for protection only those parts of material,

documents, items, or oral or written communications that qualify – so that other portions of the

material, documents, items, or communications for which protection is not warranted are not swept

unjustifiably within the ambit of this Order.

               Mass, blanket, indiscriminate, and/or routinized designations of documents as

       “Confidential” or “Highly Confidential” are prohibited, as is designating every document

       produced “Confidential” or “Highly Confidential” since it is reasonably foreseeable that


                                                     5
            Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 6 of 24


       productions will contain some public, non-confidential materials (e.g. SEC filings, press

       releases, articles).

               If it comes to a Designating Party’s attention that information or items that it designated

       for protection do not qualify for protection at all or do not qualify for the level of protection

       initially asserted, that Designating Party must promptly notify all other parties that it is

       withdrawing the mistaken designation.

5.2    Manner and Timing of Designations. Except as otherwise provided in this Order (see, e.g.,

second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or

Discovery Material that qualifies for protection under this Order must be clearly so designated before

the material is disclosed or produced.

       Designation in conformity with this Order requires:

               (a) for information in documentary form (e.g., paper or electronic documents, but

       excluding transcripts of depositions or other pretrial or trial proceedings), that, whenever

       reasonably practicable, the Producing Party affix the legend “CONFIDENTIAL” or “HIGHLY

       CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that contains protected

       material, or, in the case of information produced in native format, insert “CONFIDENTIAL” or

       “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to name of the native file. If

       affixing such a legend is not reasonably practicable (such as, for example, in connection with

       certain electronically stored information), a stamp bearing the applicable confidentiality

       designation shall be affixed on the medium by which the Disclosure or Discovery Material is

       produced.

               A Party or Non-Party that makes original documents or materials available for

       inspection need not designate them for protection until after the inspecting Party has indicated

       which material it would like copied and produced. During the inspection and before the


                                                     6
    Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 7 of 24


designation, all of the material made available for inspection shall be deemed “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified

the documents it wants copied and produced, the Producing Party must determine which

documents, or portions thereof, qualify for protection under this Order. Then, before producing

the specified documents, the Producing Party must affix the appropriate legend

(“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to

each page that contains Protected Material.

         (b) for testimony given in deposition or in other pretrial or trial proceedings in the

Action, the Designating Party shall have up to 30 days from receipt of the final deposition

transcript (complete with exhibits and video recording if applicable) to identify the specific

portions of the testimony as to which protection is sought and to specify the level of protection

being asserted. Only those portions of the testimony that are appropriately designated for

protection within the 30-day period shall be covered by the provisions of this Confidentiality

Order. During this 30-day period, no recording or transcript of the testimony shall be disclosed,

and no individual attending such deposition or pretrial or trial proceeding shall disclose the

contents of the testimony, to any individual other than those described in paragraph 7.4

(“HIGHLY CONFIDENTIAL – ATTORNEYS EYES ONLY”). Upon being informed that

certain portions of testimony are to be designated as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS EYES ONLY,” all parties shall immediately cause the

transcript or recording in its custody or control to be appropriately marked and limit disclosure

of the designated portions of that transcript or recording in accordance with the terms of this

Order.

         A party using Protected Information at a deposition, hearing or other proceeding shall

confirm that only individuals authorized under this Confidentiality Order to have access to the


                                              7
            Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 8 of 24


       Protected Information are present before using the Protected Information. The use of a

       document as an exhibit at a deposition alone shall not in any way affect its designation as

       “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

               (c)    for information produced in some form other than documentary and for any

       other tangible items, that the Producing Party affix in a prominent place on the exterior of the

       container or containers in which the information or item is stored or designate in the cover

       letter referring to such information the legend “CONFIDENTIAL” or “HIGHLY

       CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of the

       information or item warrant protection, the Producing Party, to the extent practicable, shall

       identify the protected portion(s) and specify the level of protection being asserted.

5.3    Designation of Information Produced by Other Parties. A Party may designate as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” any document

or information produced by testimony given by any other person or entity that the Party reasonably

believes qualifies as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” pursuant to this Order. If any third party produces information that it or any Party in good

faith believes constitutes its “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

EYES ONLY” information, the Party or third party claiming confidentiality shall designate the

information as such within thirty (30) days of its receipt of such information. Any Party receiving

information from a third party shall treat such information as “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” during this thirty (30) day period while all parties have an opportunity

to review the information and determine whether it should be designated as confidential.

5.4    Failures to Designate. A failure to designate at the time of production qualified information or

items as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” does

not, standing alone, waive the Designating Party’s right to secure protection under this Order for such


                                                    8
            Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 9 of 24


material, and the Producing Party may rectify its failure to designate qualified information or items by

notifying in writing counsel for all parties to whom the information or items were disclosed that the

information or items should have been designated “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Upon correction of a designation, the Receiving

Party must make reasonable efforts to assure that the material is treated in accordance with the

provisions of this Order.

6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of confidentiality

at any time. A Party does not waive its right to challenge a confidentiality designation by not mounting

a challenge promptly after the original designation is disclosed. For the avoidance of doubt, a Party, by

accepting or receiving material with a designation of confidentiality, or by seeking to seal a document

that contains references to materials designated confidential by the producing party, is not admitting or

conceding that such material is, in fact, Protected Material.

6.2    Meet and Confer. Pursuant to Local Rule 37.1(a), a Party that elects to initiate a challenge to a

confidentiality designation must do so in good faith and must begin the process by meeting and

conferring directly with Outside Attorneys for the Designating Party. The Challenging Party shall

initiate the dispute resolution process by providing written notice to the Designating Party of each

designation it is challenging by Bates number and describing the basis for each challenge. The

Challenging Party and the Designating Party shall attempt to resolve each challenge in good faith and

must begin the process by conferring directly (in voice to voice or video dialogue; other forms of

communication are not sufficient unless specifically agreed upon by the parties) within 14 days of the

date of service of written notice. In conferring, the Challenging Party must explain the basis for its

belief that the confidentiality designation was not proper and must give the Designating Party an

opportunity to review the designated material, to reconsider the circumstances, and, if no change in


                                                    9
           Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 10 of 24


designation is offered, to explain the basis for the chosen designation. A Challenging Party may

proceed to the next stage of the challenge process only if it has engaged in this meet and confer process

first or establishes that the Designating Party is unwilling to participate in the meet and confer process

in a timely manner.

6.3    Judicial Intervention. This section supplements Local Rule 37.1 with optional procedures for

resolving disputes related to this Confidentiality Order. If the Challenging Party and the Designating

Party cannot resolve a challenge without court intervention, either Party may, but is not required to,

request a teleconference with the Court to present the dispute to the Court before filing a motion

seeking relief. The burden of persuasion in any such challenge proceeding shall be on the Designating

Party. Unless the Designating Party has waived the confidentiality designation by failing to file a

motion to retain confidentiality as described above, all parties shall continue to afford the material in

question the level of protection to which it is entitled under the Producing Party’s designation until the

court rules on the challenge.

7.     ACCESS TO AND USE OF PROTECTED MATERIAL

7.1    Basic Principles. All Disclosure or Discovery Material, including any non-public information

contained therein, shall be used solely for purposes of the prosecution or defense of the Action

(including any attempted settlement or resolution thereof or appeal therefrom), or the enforcement of

insurance rights with respect to the Action, and for no other purpose whatsoever.

       Protected Material may be disclosed only to the categories of persons and under the conditions

described in this Order. When the Action has been terminated, a Receiving Party must comply with the

provisions of Section 12 below (FINAL DISPOSITION).

7.2    Security of Protected Material. Any person in possession of another Party’s Protected

Material shall exercise the same care with regard to the storage, custody, or use of Protected Material

as they would apply to their own material of the same or comparable sensitivity. Receiving Parties


                                                    10
              Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 11 of 24


must take reasonable precautions to protect Protected Material from loss or misuse, including but not

limited to:

                (a)   Protected Material in electronic format shall be maintained and accessed in a

       secure manner that applies standard industry practices regarding data security, including but not

       limited to application of access control rights to those persons authorized to access Protected

       Material under this Order and storing and accessing Protected Material only on devices that are

       password protected and/or encrypted;

                (b)   Protected Material in paper format is to be maintained in a secure location with

       access limited to persons entitled to access Protected Material under this Order, but nothing

       within this provision requires such persons to maintain such Protected Material in an

       individually locked office;

                (c)   Summaries of Protected Material, including any lists, memoranda, indices, or

       compilations prepared or based on an examination of Protected Material, that quote from or

       paraphrase Protected Material in a manner that enables it to be identified shall be accorded the

       same status of confidentiality as the underlying Protected Material;

                (d)   If the recipient of Protected Material is shipping data in electronic format, the

       recipient shall password protect the data and provide the password in separate correspondence.

       If hard copy documents are shipped, the Receiving Party will ship the documents using secure

       packaging tape via Federal Express or UPS and retain a tracking number for the materials. If

       the Receiving Party learns at any time that the Protected Material has been retrieved or viewed

       by unauthorized parties during shipment, it will immediately notify the Producing Party and

       take all reasonable measures to retrieve the improperly disclosed materials;

                (e)   If the Receiving Party discovers a breach of security relating to the Protected

       Material of a Producing Party, the Receiving Party shall: (1) provide written notice to the


                                                   11
           Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 12 of 24


       Producing Party of the breach within 24 hours of the Receiving Party's discovery of the breach;

       (2) investigate and remediate the effects of the breach, and provide the Producing Party with

       assurance that the breach shall not recur; and (3) provide sufficient information about the

       breach that the Producing Party can ascertain the size and scope of the breach. The Receiving

       Party agrees to meet and confer concerning steps taken and/or needed to minimize the risk of a

       further breach and to cooperate with the Producing Party or law enforcement in investigating

       any such security incident.

       Any Protected Health Information shall be subject to the terms of this Confidentiality Order.

Any person who receives and stores PHI in connection with this Proceeding will develop, implement,

maintain, and use appropriate administrative, technical, and physical safeguards to preserve the

privacy, integrity, and confidentiality of any PHI and to prevent unpermitted use or disclosure of any

PHI they may receive from any person in connection with this Proceeding. PHI will be securely

returned or destroyed pursuant to the provisions of Paragraph 12, below.

7.3    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the

court or permitted in writing by the Designating Party, a Receiving Party may disclose any information

or item designated “CONFIDENTIAL” only to:

               (a) the Receiving Party’s Outside Counsel of Record in the Action, as well as

       employees of said Outside Counsel of Record and any staff contracted or retained by Outside

       Counsel of Record who have signed the “Acknowledgment of and Agreement to be Bound by

       the Confidentiality Order” (attached hereto as Exhibit A), to whom it is reasonably necessary to

       disclose the information for the Action;

               (b) the officers, directors, and employees (including In-House Counsel) of the

       Receiving Party to whom disclosure is reasonably necessary for the Action or efforts to resolve

       the Action or other legitimate business needs of the Receiving Party;


                                                   12
   Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 13 of 24


       (c) Experts and their staff retained to assist the parties in the conduct of the Action, so

long as such person has executed a copy of the Acknowledgment and Agreement to Be Bound

attached as Exhibit A;

        (d) the court and its personnel;

        (e) persons or entities that provide litigation support services retained by a Party or a

Party’s outside counsel including but not limited to court reporters and their staff, professional

jury or trial consultants, and Professional Vendors, as well as their employees and

subcontractors, to whom disclosure is reasonably necessary for the Action, so long as such

person has executed a copy of the Acknowledgment and Agreement to Be Bound attached as

Exhibit A;

       (f) during their depositions or trial testimony, witnesses in the Action to whom

disclosure is reasonably necessary, provided that the deponent or witness signs the

“Acknowledgment of and Agreement to be Bound by the Confidentiality Order” (attached

hereto as Exhibit A), or agrees on the record at a deposition to be bound by the provisions of

this Confidentiality Order. Pages of transcribed deposition testimony or exhibits to depositions

that reveal Protected Material may not be disclosed except as permitted under this

Confidentiality Order;

       (g) the author or recipient of a document containing the information or a custodian or

other person who otherwise possessed or would be reasonably expected to know the

information;

       (h) any mediators or other mutually-agreed upon or court-appointed person responsible

for resolving the Action in a non-judicial forum and so long as such person has executed a copy

of the Acknowledgment and Agreement to Be Bound attached as Exhibit A;




                                            13
           Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 14 of 24


               (i) any current employee of a Party or Designating Party may be examined at trial or

       upon deposition concerning any information [Defendant’s Position: that Party; Plaintiffs’

       Position: this caveat makes sense for HIGHLY CONFIDENTIAL but not for

       CONFIDENTIAL information, e.g., at a deposition a party may want to show a customer

       purchase data produced by Sanofi] designated “CONFIDENTIAL”; and

               (j) any other person to whom the Designating Party agrees in writing disclosure may be

       made.

       The Parties shall meet and confer regarding the disclosure of Protected Material to any

deponent or witness who does not fall within sections (a) through (j) above.

7.4    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information
       or Items.

Unless otherwise ordered by the court or permitted in writing by the Designating Party, a Receiving

Party may disclose any information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

EYES ONLY” only to:

               (a) the Receiving Party’s Outside Counsel of Record in the Action, as well as

       employees of said Outside Counsel of Record and any staff contracted or retained by Outside

       Counsel of Record who have signed the “Acknowledgment of and Agreement to be Bound by

       the Confidentiality Order” (attached hereto as Exhibit A), to whom it is reasonably necessary to

       disclose the information for the Action;

               (b) Experts and their staff retained to assist the parties in the conduct of the Action, so

       long as such person has executed a copy of the Acknowledgment and Agreement to Be Bound

       attached as Exhibit A;

               (c) the court and its personnel;

               (d) persons or entities that provide litigation support services retained by a Party or a

       Party’s outside counsel including but not limited to court reporters and their staff, professional

                                                    14
           Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 15 of 24


       jury or trial consultants, and Professional Vendors, as well as their employees and

       subcontractors, to whom disclosure is reasonably necessary for the Action, so long as such

       person has executed a copy of the Acknowledgment and Agreement to Be Bound attached as

       Exhibit A;

               (e) any mediators or other mutually agreed upon or court-appointed person responsible

       for resolving the Action in a non-judicial forum and so long as such person has executed a copy

       of the Acknowledgment and Agreement to Be Bound attached as Exhibit A;

               (f) the author or recipient of a document containing the information or other person who

       otherwise possessed or would be reasonably expected to know the information;

               (g) any current employee of a Party may be examined at deposition concerning any

       information that Party designated “HIGHLY CONFIDENTIAL”;2 and

               (h) any other person to whom the Designating Party agrees in writing disclosure may be

       made.

       The parties agree to meet and confer regarding any other circumstances under which a

deposition or trial witness may be shown documents marked HIGHLY CONFIDENTIAL, including

the circumstances (if any) under which a witness may be shown a document marked HIGHLY

CONFIDENTIAL that the witness did not author or receive. If the parties cannot reach agreement on a

protocol for any such disclosures before the substantial completion of document productions, any party

may bring the issue to the Court’s attention for resolution.

7.5    Treatment of Protected Personal Data. The Parties address the handling/redaction of

protected health information and protected personal data in the separately filed Joint Stipulated




       2
         The parties will address how HIGHLY CONFIDENTIAL information will be handled at trial
       in a separate submission closer to trial.
                                                 15
              Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 16 of 24


Protocol for the Discovery of Electronically Stored Information and Hard Copy Documents (the “ESI

Protocol”).

8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
       LITIGATION

       If a Party is served with a subpoena or a court order issued in litigation besides the Action or

any other process by any administrative agency, legislative body or any person or entity that compels

disclosure of any information or items designated in the Action as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:

       (a)      Notify the Designating Party in writing of the subpoena, order, or process; the

notification shall be made as promptly as the particular circumstances require to permit the

Designating Party to take actions required to prevent disclosure; and

       (b)      Promptly notify in writing the party who caused the subpoena, order, or process to issue

in the other litigation that some or all of the material covered by the subpoena, order, or process is

subject to this Order. Such notification shall include a copy of this Order;

       If the Designating Party timely seeks a protective order, the Party served with the subpoena,

court order, or process shall not produce any information designated in the Action as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a

determination by a court with jurisdiction to issue a protective order, unless the Party has obtained the

Designating Party’s permission to produce such information. The Designating Party shall bear the

burden and its own expense of seeking protection in that court or other forum of its Protected

Materials, and nothing in these provisions should be construed as authorizing or encouraging a

Receiving Party in the Action to disobey a lawful directive from another court.




                                                    16
             Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 17 of 24


9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
       ACTION

       (a)     The terms of this Order are applicable to information produced by a Non-Party in the

Action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

EYES ONLY.” Such information produced by Non-Parties in connection with the Action is protected

by the remedies and relief provided by this Order, and Non-Parties may designate such information as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Nothing in

these provisions should be construed as prohibiting a Non-Party from seeking additional protections.

       (b)     In the event that a Producing Party is required, by a valid discovery request, to produce

a Non-Party’s confidential information in its possession, and the Producing Party is subject to an

agreement with the Non-Party not to produce the Non-Party’s confidential information, then the

Producing Party must notify the Non-Party of the Requesting Party’s request and send a copy of this

notice to the Requesting Party within 21 days from the time the Producing Party discovers that Non-

Party confidential information is responsive. The Producing Party will then give notice to the Non-

Party and ask the Non-Party whether it will permit production of the requested materials. If such

permission is not given within 14 days, then the Requesting Party can seek an order, on notice to the

Party and Non Party, compelling production of the material.

10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

       Without limiting a Receiving Party’s obligations in the event of a security breach under

paragraph 7.2(g), if a Receiving Party learns that, by inadvertence, it has disclosed Protected Material

to any person or in any circumstance not authorized under this Confidentiality Order, the Receiving

Party must immediately (a) notify in writing the Designating Party of the unauthorized disclosures, (b)

use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) make all reasonable

efforts to prevent further disclosure by each unauthorized person who received such information, (d)

inform the person or persons to whom unauthorized disclosures were made, to the extent the person or

                                                    17
               Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 18 of 24


persons are identifiable, of all the terms of this Order, and (e) obtain such person(s)’ execution of the

“Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

11.         MISCELLANEOUS

11.1        Right to Further Relief. Nothing in this Confidentiality Order abridges the right of any person

to seek its modification by the court in the future.

11.2        Right to Assert Other Objections. By stipulating to the entry of this Order no Party waives

any right it otherwise would have to object to disclosing or producing any information or item on any

ground not addressed in this Order. Similarly, no Party waives any right to object on any ground to use

in evidence of any of the material covered by this Confidentiality Order.

11.3        Filing Protected Material. Without written permission from the Designating Party or a court

order secured after appropriate notice to all interested persons, a Party may not file in the public record

any Protected Material. A Party that seeks to file under seal any Protected Material must comply with

Local Rule 7.2.

11.4        Protected Health Information

      (a)          The Parties agree that any Protected Health Information will not be used or disclosed for

any purposes other than the Action for which such information was requested. All Protected Health

Information shall either:

                   (1)    be returned to the Producing Party, or

                   (2)    at the option of the Producing Party, be destroyed.

All Parties shall make certification of compliance with this paragraph and shall deliver the same to the

Producing Party not more than 60 days after the final conclusion of the Action. This provision is, and

shall be construed as, satisfying the requirements for a Qualified Protective Order under 45 CFR §

164.512(e)(1)(v).




                                                       18
             Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 19 of 24


12.      FINAL DISPOSITION

         Within 60 days after the final disposition of the Action, as defined in paragraph 4, each

Receiving Party must return all Protected Material to the Producing Party or destroy such Material. As

used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

summaries, and any other format reproducing or capturing any of the Protected Material. Whether the

Protected Material is returned or destroyed, the Receiving Party, on request of the Producing Party,

must submit a written certification to the Producing Party (and, if not the same person or entity, to the

Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all the

Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has not

retained any copies, abstracts, compilations, summaries or any other format reproducing or capturing

any of the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival

copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant and

expert work product, even if such materials contain Protected Material. Any such archival copies that

contain or constitute Protected Material remain subject to this Confidentiality Order as set forth in

Section 4.


IT IS SO ORDERED.

          4/27/20                                        /s/ Judith G. Dein
Dated:
                                                      Honorable Judith G. Dein
                                                      United States Magistrate Judge

So stipulated and agreed to by the Parties:

 Dated: April 23, 2020                                   Respectfully submitted,

                                                         /s/ Kristen A. Johnson
                                                         Thomas M. Sobol (BBO #471770)
                                                         Kristen A. Johnson (BBO #667261)
                                                         Rochella Davis (pro hac vice forthcoming)

                                                    19
Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 20 of 24


                                   HAGENS BERMAN SOBOL SHAPIRO
                                   LLP
                                   55 Cambridge Parkway, Suite 301
                                   Cambridge, Massachusetts 02142
                                   Tel: 617-482-3700
                                   Fax: 617-482-3003
                                   tom@hbsslaw.com
                                   kristenj@hbsslaw.com
                                   rochellad@hbsslaw.com

                                   John D. Radice (pro hac vice forthcoming)
                                   RADICE LAW FIRM, P.C.
                                   475 Wall Street
                                   Princeton, NJ 08540
                                   Tel: 646-245-8502
                                   Fax: 609-385-0745
                                   jradice@radicelawfirm.com

                                   Joseph M. Vanek (admitted pro hac vice)
                                   David P. Germaine (admitted pro hac vice)
                                   John P. Bjork (admitted pro hac vice)
                                   SPERLING & SLATER, P.C.
                                   55 W. Monroe
                                   Suite 3200
                                   Chicago, IL 60603
                                   Tel: (312) 641-3200
                                   Fax: (312) 641-6492
                                   jvanek@sperling-law.com
                                   dgermaine@sperling-law.com
                                   jbjork@sperling-law.com

                                   Attorneys for FWK Holdings, LLC. and the
                                   proposed class

                                   Linda P. Nussbaum (admitted pro hac vice)
                                   NUSSBAUM LAW GROUP, P.C.
                                   1211 Avenue of the Americas, 40th Floor
                                   New York, NY 10036
                                   Tel: 917-438-9189

                                   Counsel for Plaintiff César Castillo, Inc.
                                   and the proposed class




                              20
Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 21 of 24


                                   /s/ Laura Diss Gradel
                                   Laura Diss Gradel (BBO #692315)
                                   JONES DAY
                                   100 High Street, 21st Floor Boston,
                                   Massachusetts 02110
                                   Telephone: (617) 960-3939
                                   Facsimile: (617) 449-6999
                                   lgradel@jonesday.com

                                   Julie E. McEvoy (pro hac vice)
                                   Rosanna K. McCalips (pro hac vice)
                                   Alisha M. Crovetto (pro hac vice)
                                   JONES DAY
                                   51 Louisiana Avenue, N.W. Washington,
                                   D.C. 20001.2113
                                   Telephone: +1.202.879.4693
                                   Facsimile: +1.202.626.1700
                                   acrovetto@jonesday.com
                                   rkmccalips@jonesday.com
                                   jmcevoy@jonesday.com

                                   Attorneys for Sanofi-Aventis US LLC




                              21
        Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 22 of 24


                               CERTIFICATE OF SERVICE

       I, Kristen A. Johnson, certify that, on this date, the foregoing document was served

by filing it on the court’s CM/ECF system.

Dated: April 23, 2020                                       /s/ Kristen A. Johnson
                                                            Kristen A. Johnson (BBO #667261)




                                               22
          Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 23 of 24


                                              EXHIBIT A

                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



IN RE LANTUS DIRECT PURCHASER                            Civil Action No. 16-12652-JGD
ANTITRUST LITIGATION




          ACKNOWLEDGEMENT OF AND AGREEMENT TO BE BOUND BY THE
                       CONFIDENTIALITY ORDER

     I,                               state that:

     My business address is



     My present employer and job description are




          My relationship to the parties to the Action is as follows:




          I have read and reviewed in its entirety the Confidentiality Order that has been signed and

 entered in the Action. I understand that my execution of this Acknowledgement of Agreement to

 Be Bound by the Confidentiality Order, indicating my agreement to be bound by the Order, is

 made under penalty of perjury and is a prerequisite to my review of any information designated

 as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

 pursuant to this order.




                                                    23
        Case 1:16-cv-12652-JGD Document 98 Filed 04/27/20 Page 24 of 24




       I hereby agree to be bound by and comply with the terms of the Confidentiality Order, and

not to disseminate or disclose any information subject to the Confidentiality Order that I review

or about which I am told, to any person, entity, party, or agency for any reason, except in

accordance with the terms of the Confidentiality Order.

       I further agree and attest to my understanding that my obligation to honor the

confidentiality of such discovery material will continue even after the Action concludes.

       I understand that contempt sanctions may be entered for violation of this Confidentiality

Order and further agree to submit to the jurisdiction of this Court for the purposes of enforcement

of the terms of this Confidentiality Order.

       At the final termination of the Action, I will return to counsel all documents or things

consisting of or containing Confidential Information.

       DATED this ______day of                               , ______




(Signature)
(Typed or Printed Name)




                                                24
